Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office action is responsive to the communication filed 1/8/2020.  Claims 28-32, 34, 36-40, 42, 44-46, 50-56 and 58-59 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 28-32, 34, 36-40, 42, 44-46, 50-53 and 58-59, drawn to a polypeptide comprising a human fibronectin type 3 tenth (.sup.10Fn3) domain, wherein the .sup.10Fn3 domain comprises (i) a modification in an amino acid sequence of at least one of loops AB, BC, CD, DE, EF, or FG relative to a corresponding loop of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6), and (ii) a modification in an amino acid sequence of at least one of .beta.-strands A, B, C, D, E, F, or G relative to a corresponding .beta.-strand of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6), wherein the at least one modified loop and the at least one modified .beta.-strand contribute to binding a target
OR
a library comprising a plurality of polypeptides comprising a human fibronectin type 3 tenth (.sup.10Fn3) domain, wherein the .sup.10Fn3 domain comprises (i) a modification in an amino acid sequence of at least one of loops AB, BC, CD, DE, EF, or FG relative to a corresponding loop of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1), and (ii) a modification in an amino acid sequence of at least one of .beta.-strands A, B, C, D, E, F, or G relative to a corresponding .beta.-strand of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6), class C40B, subclass 40/10.

Group II.  Claim(s) 54, drawn to a method for identifying a polypeptide that binds to a target comprising screening a library comprising a plurality of polypeptides comprising a human fibronectin type 3 tenth (.sup.10Fn3) domain, wherein the .sup.10Fn3 domain comprises (i) a modification in an amino acid sequence of at least one of loops AB, BC, CD, DE, EF, or FG relative to a corresponding loop of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1), and (ii) a modification in an amino acid sequence of at least one of .beta.-strands A, B, C, D, E, F, or G relative to a corresponding .beta.-strand of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6) to identify a polypeptide that binds to the target, class C40B, subclass 30/04.

Group III.  Claim(s) 55-56, drawn to an isolated polypeptide identified by a method for identifying a polypeptide that binds to a target comprising screening a library comprising a plurality of polypeptides comprising a human fibronectin type 3 tenth (.sup.10Fn3) domain, wherein the .sup.10Fn3 domain comprises (i) a modification in an amino acid sequence of at least one of loops AB, BC, CD, DE, EF, or FG relative to a corresponding loop of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1), and (ii) a modification in an amino acid sequence of at least one of .beta.-strands A, B, C, D, E, F, or G relative to a corresponding .beta.-strand of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6) to identify a polypeptide that binds to the target, class A61K, subclass 39/00.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and III are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products of groups I and III have a different function and effect because the products are distinct, Group I a drawn to a polypeptide comprising a human fibronectin type 3 tenth (.sup.10Fn3) domain, wherein the .sup.10Fn3 domain comprises (i) a modification in an amino acid sequence of at least one of loops AB, BC, CD, DE, EF, or FG relative to a corresponding loop of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6), and (ii) a modification in an amino acid sequence of at least one of .beta.-strands A, B, C, D, E, F, or G relative to a corresponding .beta.-strand of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6), wherein the at least one modified loop and the at least one modified .beta.-strand contribute to binding a target OR a library comprising a plurality of polypeptides comprising a human fibronectin type 3 tenth (.sup.10Fn3) domain, wherein the .sup.10Fn3 domain comprises (i) a modification in an amino acid sequence of at least one of loops AB, BC, CD, DE, EF, or FG relative to a corresponding loop of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1), and (ii) a modification in an amino acid sequence of at least one of .beta.-strands A, B, C, D, E, F, or G relative to a corresponding .beta.-strand of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6) and Group III is drawn to an isolated polypeptide identified by a method for identifying a polypeptide that binds to a target comprising screening a library comprising a plurality of polypeptides comprising a human fibronectin type 3 tenth (.sup.10Fn3) domain, wherein the .sup.10Fn3 domain comprises (i) a modification in an amino acid sequence of at least one of loops AB, BC, CD, DE, EF, or FG relative to a corresponding loop of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1), and (ii) a modification in an amino acid sequence of at least one of .beta.-strands A, B, C, D, E, F, or G relative to a corresponding .beta.-strand of a wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6) to identify a polypeptide that binds to the target.  Furthermore, the products of groups I and III have different structures and functions.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process.  For example, the 10Fn3 library can be used as an immunological composition for generating an immune response in vivo. 
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another materially different process.  For example, the 10Fn3 polypeptide can be made by isolating antibodies from naturally occurring sources.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B and C (three total elections):
	A.  A single specific species SEQ ID NO selection of "the wild-type 10Fn3 domain".  For example, the Applicant could elect "SEQ ID NO 1" OR "SEQ ID NO 6".
	B.  A single specific species selection of what loops and what β-strands are modified compared to wild-type.  For example, the Applicant could elect "the amino acid sequences of the BC loop and the CD loop are modified relative to the corresponding loops of the wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6) and wherein the amino acid sequences of the .beta.-strand C and the .beta.-strand D are modified relative to the corresponding .beta.-strands of the wild-type human .sup.10Fn3 domain (SEQ ID NO: 1 or 6)."
	C.  A single specific species selection of how the loop or loops and β-strand or β-strands are modified.  For example, the Applicant could elect "insertion" OR "deletion".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B and C (three total elections):
	A.  A single specific species SEQ ID NO selection of "the wild-type 10Fn3 domain".  For example, the Applicant could elect "SEQ ID NO 1" OR "SEQ ID NO 6".
	B.  A single specific species selection of what loops and what β-strands are modified compared to wild-type.  For example, the Applicant could elect "the amino acid sequences of the BC loop and the CD loop are modified relative to the corresponding loops of the wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6) and wherein the amino acid sequences of the .beta.-strand C and the .beta.-strand D are modified relative to the corresponding .beta.-strands of the wild-type human .sup.10Fn3 domain (SEQ ID NO: 1 or 6)."
	C.  A single specific species selection of how the loop or loops and β-strand or β-strands are modified.  For example, the Applicant could elect "insertion" OR "deletion".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B and C (three total elections):
	A.  A single specific species SEQ ID NO selection of "the wild-type 10Fn3 domain".  For example, the Applicant could elect "SEQ ID NO 1" OR "SEQ ID NO 6".
	B.  A single specific species selection of what loops and what β-strands are modified compared to wild-type.  For example, the Applicant could elect "the amino acid sequences of the BC loop and the CD loop are modified relative to the corresponding loops of the wild-type human .sup.10Fn3 domain (SEQ ID NO:1 or 6) and wherein the amino acid sequences of the .beta.-strand C and the .beta.-strand D are modified relative to the corresponding .beta.-strands of the wild-type human .sup.10Fn3 domain (SEQ ID NO: 1 or 6)."
	C.  A single specific species selection of how the loop or loops and β-strand or β-strands are modified.  For example, the Applicant could elect "insertion" OR "deletion".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example the wild-type 10Fn3 domain could be SEQ ID NO 1 or SEQ ID NO 6.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 28, 52, 54 and 55 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639